DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments in combination with amendments, see claims and remarks filed 09/16/2022, with respect to the rejection(s) of claim 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US Pat Pub No. 20120316544 granted to Horvath (previously presented).
The applicant argues that attaching the microscope of Volger directly with the housing the laser delivery system would render the device of Volger inoperable. This argument is fully considered and is persuasive. However, it is noted that the claim, as currently recited, requires the system to be configured to move the femtosecond laser delivery system in a horizontal direction. However, the claim does not impose any limitations regarding the laser delivery system to be movable in various directions. In other words, the limitations as currently recited do not limit the movement of the femtosecond laser delivery system to only the horizontal direction relative to the microscope.  Therefore, under its broadest reasonable interpretation, any laser delivery system that is capable of moving in at least the horizontal direction would read over the claimed limitation as currently recited.
Applicant's arguments regarding claim 3, filed 09/16/2022 have been fully considered but they are not persuasive. Beginning on page 5, the applicant argues that Jako (US 4,503,584) does not disclose or suggest a laser system for performing operations on the eye…”wherein the first position comprises an in position and the second configuration comprises an out position, wherein the first position is horizontally spaced apart from the second position”. This argument is fully considered but is not convincing. It is noted that Jako is not used to show moving the laser delivery system in the horizontal direction. Jako is only used to show that it is known to provide a laser engine. Additionally, the claim as recited only requires the system to be configured to move the femtosecond laser delivery system in a horizontal direction. However, the claim does not impose any limitations on the laser delivery system to be movable in various directions. In other words, the limitations as currently recited do not limit the movement of the femtosecond laser delivery system to only the horizontal direction relative to the microscope.  Therefore, under its broadest reasonable interpretation, any laser delivery system that is capable of moving in at least the horizontal direction would read over the claimed limitation as currently recited. 
The applicant relies on similar arguments for claim 5. For at least the reasons cited above, the applicant’s arguments are not convincing. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat Pub No. 20120316544A1 granted to Horvath (hereinafter “Horvath” – previously presented).
Regarding claim 1, Horvarth discloses a system for eye surgery (abstract, para 0023 “a photodisruptive laser delivery system and method for use in eye surgery.”), comprising a femtosecond laser delivery system to cut a tissue structure of an eye with a sequence of multiple laser pulses creating micro cavitation bubbles (para 0024, 0036 “femtosecond laser beam”, it is noted that using femtosecond laser in pulses as recited above would create the micro cavitation bubbles as required by the claim; paras 0010 and 0013 highlighting the benefits of achieving micro bubble) and where a laser pulse scanning sequence is configured to deliver the laser pulses from a proximal position relative to the a femtosecond laser delivery system beam output to a distal position relative to the femtosecond laser delivery system beam output (paras 0058-0059, “laser delivery system optics… connects to the laser engine… a highly focused laser beam 140 entering the eye”; therefore, laser pulses are configured to be delivered from the laser delivery system output to a distal position within the patients’ eye.); wherein the laser delivery system comprises a laser engine (para 0058 “laser engine”); wherein the laser delivery system comprises an optical microscope (para 0058 “ophthalmic surgical microscope “) directly attached to a housing of the laser delivery system (para 0075, “the delivery system unit is connected to the microscope using a swing arm bracket 261”; figs. 14-15, showing the); and the system is configured to move the femtosecond laser delivery system in a horizontal direction from a first position to a second position; wherein the first position comprises an in position and the second configuration comprises an out position, wherein the first position is horizontally spaced apart from the second position (para 0058 “The left eye is treated by moving the delivery system 104 onto the other side of the microscope” para 0075 – it is understood that the laser delivery system is configured to move at least in a horizontal position between the first eye and the second eye in order to engage/disengage positions).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2014/0107634 granted to Vogler et al. (hereinafter “Vogler”) in view of US Pat No. 4503854 granted to Jako in yet further view of US Pat Pub No 20120316544  granted to Horvath et al. (hereinafter “Horvath”).
Regarding claim 3, Vogler discloses a system for eye surgery (e.g. para 0008 “eye surgery”), comprising a laser delivery system (e.g. para 0008 and 0028 “the pulse durations of the applied laser pulses are in the range of picoseconds or femtoseconds”) to cut a tissue structure of an eye  (e.g. para 0028 “suitable for producing incisions in the tissue of the patient's eye 14 by photodisruption”) with a sequence of multiple laser pulses (e.g. para 0028 “the laser system 16 having a laser source 20…provides pulsed laser radiation”); and the system is configured to move the laser delivery system in a horizontal direction from a first position to a second position (e.g. Fig. 1, para 0031 “the arm unit 36 that caries the laser treatment head 26 is adjustable in a horizontal direction, guided linearly in relation to the stand base 32 (as illustrated by a double arrow 46) as illustrated in Fig. 1”); wherein the first position comprises an in position and the second configuration comprises an out position, wherein the first position is horizontally spaced apart from the second position (e.g. Fig. 1, paras 0031 “the arm unit 36 that caries the laser treatment head 26 is adjustable in a horizontal direction, guided linearly in relation to the stand base 32 (as illustrated by a double arrow 46) as illustrated in Fig. 1” and para 0032 “that the laser treatment head 26 can be moved, relative to the operation microscope 38, between a position of use and a non-use position. The position of use is represented in FIG. 1; in this position, the laser treatment head 26 is moved over the eye 14 to be treated, and can be docked onto the eye 14 through the use of the patient adapter 28.” para 0033 “In the non-use position…the laser treatment head 26 is moved out of the observation beam path of the operation microscope 38, such that the operating physician 40, when looking through the operation microscope 38, has a direct view onto the eye 14”).  
Although a laser engine/source is includes as part of the overall system, Volger fails to disclose the laser delivery system comprises a laser engine. 
Jako teaches a similar laser surgical system for use in the operating room that is suspended on the ceiling and can be moved horizontally in an X-Y direction wherein the laser delivery system comprises a laser engine (e.g. col. 1, lines 19-42, line 56 to col 2, line 8, fig 1 which shows the entire system and the laser source is movable) which allows the system to be movable and the surgeon the ability to control movement of the laser energy upon the patient (e.g. abstract, claim 6). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Vogler with the teachings of Jako to provide a system having a laser engine that is moveable horizontally in an X-Y direction to provide the predictable result of giving the surgeon the ability to control movement of the laser energy upon the patient. 
Vogler as modified by Jako renders the system of claim 3 obvious as recited hereinabove but fails to disclose wherein the laser delivery system comprises an optical microscope integral with the laser delivery system.
Horvath teaches a similar photodisruptive laser delivery system and method for use in eye surgery (abstract, para 0036). Horvath teaches providing the laser delivery system, microscope, etc. integrated into one unit (paras 0058) to allow for most efficient surgical setup where all aspects of the typical cataract surgery can be controlled by one machine (fig. 15 or fig. 16, paras 0058, 0067, 0078). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure Vogler as modified by Jako with the additional teachings of Horvath to provide the microscope and laser delivery system integrated in a unit in order to provide the predictable result of allowing for most efficient surgical setup where all aspects of the typical cataract surgery can be controlled by one machine.

Regarding claim 4, Vogler as modified by Jako and Horvath renders the system of claim 3 obvious as recited hereinabove, wherein the laser delivery system is a femtosecond laser delivery system (e.g. para 0008 and 0028 “the pulse durations of the applied laser pulses are in the range of picoseconds or femtoseconds”).  

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Vogler in view of US Pat Pub No 20120316544 granted to Horvath et al. (hereinafter “Horvath”).
Regarding claim 5, Vogler discloses a system for eye surgery (e.g. para 0008 “eye surgery”), comprising: an [integrated phacoemulsification device] and laser engine apparatus (e.g. para 0008 laser source 20 and 0028 “the pulse durations of the applied laser pulses are in the range of picoseconds or femtoseconds” and para 0009 to perform a cataract operation); a laser delivery system in optical communication with the laser engine apparatus (e.g. para 0028 “laser treatment head 26” in communication with laser source 20 using transmission fiber 20), and configured to deliver a laser beam to cut a tissue structure of an eye (e.g. para 0028 “suitable for producing incisions in the tissue of the patient's eye 14 by photodisruption”) with a sequence of multiple laser pulses (e.g. para 0028 “the laser system 16 having a laser source 20…provides pulsed laser radiation”); and the system is configured to move the laser delivery system in a horizontal direction from a first position to a second position (e.g. Fig. 1, para 0031 “the arm unit 36 that caries the laser treatment head 26 is adjustable in a horizontal direction, guided linearly in relation to the stand base 32 (as illustrated by a double arrow 46) as illustrated in Fig. 1”); wherein the first position comprises an in position and the second configuration comprises an out position, wherein the first position is horizontally spaced apart from the second position (e.g. Fig. 1, paras 0031 “the arm unit 36 that caries the laser treatment head 26 is adjustable in a horizontal direction, guided linearly in relation to the stand base 32 (as illustrated by a double arrow 46) as illustrated in Fig. 1” and para 0032 “that the laser treatment head 26 can be moved, relative to the operation microscope 38, between a position of use and a non-use position. The position of use is represented in FIG. 1; in this position, the laser treatment head 26 is moved over the eye 14 to be treated, and can be docked onto the eye 14 through the use of the patient adapter 28.” para 0033 “In the non-use position…the laser treatment head 26 is moved out of the observation beam path of the operation microscope 38, such that the operating physician 40, when looking through the operation microscope 38, has a direct view onto the eye 14”), wherein the phacoemulsification device is configured to perform a phacoemulsification procedure on the eye (paras 0009, 0028, see above). 
Vogler fails to disclose having an integrated phacoemulsification within the system. 
Horvath teaches a similar photodisruptive laser delivery system and method for use in eye surgery (abstract, para 0036). Horvath teaches providing the laser delivery system, microscope, phacoemulsification machine etc. integrated into one unit (paras 0053, 0078, fig. 16, para 0058) to allow for most efficient surgical setup where all aspects of the typical cataract surgery can be controlled by one machine (fig. 15 or fig. 16, paras 0058, 0067, 0078). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure Vogler with the teachings of Horvath to provide the laser delivery system and various components integrated in a unit in order to provide the predictable result of allowing for most efficient surgical setup where all aspects of the typical cataract surgery can be controlled by one machine.

Regarding claim 6, Vogler as modified by Horvath renders the system of claim 5 obvious as recited hereinabove, wherein the laser engine is a femtosecond laser (e.g. para 0008 and 0028 “the pulse durations of the applied laser pulses are in the range of picoseconds or femtoseconds”).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792